COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-07-285-CV
 
IN RE JASON LOBAN                                                              RELATOR
                                                                                                        
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator Jason Loban and real party in interest the
Grapevine City Attorney=s joint petition for writ of
mandamus and is of the opinion that relief should be denied.  Accordingly, the parties= joint
petition for writ of mandamus is denied.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
 
PER CURIAM
 
 
PANEL B: 
WALKER, J.; CAYCE, C.J.; and DAUPHINOT, J.
 
DELIVERED: 
August 22, 2007




    [1]See
Tex. R. App. P. 47.4.